Citation Nr: 1622576	
Decision Date: 06/06/16    Archive Date: 06/21/16

DOCKET NO. 14-20 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for cirrhosis of the liver.


ATTORNEY FOR THE BOARD

C. Wendell, Associate Counsel












INTRODUCTION

The Veteran served on active duty from September 1978 to April 1980.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. 

The Board has reviewed the electronic records maintained in both Virtual VA and the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

On a November 2014 substantive appeal, the Veteran requested a Travel Board hearing before a Veterans Law Judge (VLJ). A notice letter informing the Veteran of the date, time and location of his requested hearing was sent on January 8, 2016. However, on January 19, 2016, the notice letter was returned to VA as undeliverable, with a notation that the forwarding time had expired. As such, it does not appear that the Veteran received proper notice of the date, time and location of his scheduled hearing. 

Further, when an appellant fails to appear for a scheduled hearing it will be rescheduled if good cause is shown and the cause of the failure to appear arose under circumstances that prevented a timely request for a postponement from being submitted. 38 C.F.R. § 20.702(d). In this case, a March 2016 report of general information indicates that the Veteran contacted the RO and stated that he could not attend his February hearing as he was hospitalized at the time. As there is no reason to doubt this assertion, the Board finds that the Veteran has shown good cause for his failure to appear. Id. As the evidence indicates the Veteran did not receive proper notice of the hearing, and since even if he did receive notice good cause for failing to appear has been shown, the claim must be remanded so that the Veteran can be rescheduled for a new hearing.

Accordingly, the case is REMANDED for the following action:

1. Attempt to contact the Veteran by telephone and to verify his correct mailing address, then update the Veteran's records accordingly.

2. Then, schedule the Veteran for the requested Travel Board hearing in accordance with applicable procedures, and notify him of the date and time thereof at his current address of record.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2015).

